IN THE
                  TEXAS COURT OF CRIMINAL APPEALS


KEVIN DEAN DUNN,
Petitioner,

vs.                                                 No. PD-1012-15


THE STATE OF TEXAS,
Respondent


          MOTION TO EXTEND TIME TO FILE PETITION FOR
            DISCRETIONARY REVIEW PAST DEADLINE

MAY IT PLEASE THE COURT:               Comes now Petitioner Kevin Dunn, by and

through his counsel Dan Wyde, and by this motion, pursuant to Texas Rules of

Appellate Procedure Rule 68.2(c), seeks the Court’s leave to file his petitioner for

discretionary review out of time, in support of which, petitioner shows the

following:



1)    Appellant Petitioner Kevin Dunn appealed his conviction for driving while

intoxicated the Second Court of Appeals of Texas, Fort Worth. The Fort Worth

Court of Appeals returned it’s decision affirming the trial court conviction on May

21, 2015. Petitioner filed a motion for en banc reconsideration, which was denied

by the Court of Appeals on July 16, 2015. Petitioner’s deadline to file a Petition

for Discretionary Review to the Court of Criminal Appeals was August 15, 2015.



      September 1, 2015
2)     On August 10, 2015, Petitioner filed his Petition for Discretionary Review

by efiling with the Court. On August 11, 2015, the Court rejected the petition and

returned it to Petitioner, due to the petition not conforming to the requirement of

the Texas Rules of Appellate Procedure, in that there was no identification of the

parties, with the deadline for filing extended until August 24, 2015.



3)     On August 28, 2015, Petitioner refiled his amended Petition for

Discretionary review. The Texas Court of Criminal Appeals rejected the refiling

of the petition due to the elapsed deadline.



4)     Petitioner has not yet sought a previous extension from the Court of

Criminal Appeals for the deadline of the filing of the Petition for Discretionary

Review, nor has the Court granted a previous deadline extension.



5)     Petitioner respectfully requests the Court of Criminal Appeals to grant an

extension of the deadline for the filing of the Petition for Discretionary Review of

10 days from the date it receives this pleading, which should allow sufficient time

for the Court to review the attached Petition for Discretionary Review, return it to

petitioner in the event that it finds it to be defective, and for the petition to correct

any defects and return it to the Court.
WHEREFORE Petitioner hereby PRAYS that this Honorable Court GRANT

Petitioner’s Motion to Extend Time to File Petition for Discretionary Review, and

extend the deadline for the filing of the Petition to 10 days from the date the Court

receives this pleading.

                                                     Respectfully Submitted

                                                     /S/ Dan Wyde
                                                     _________________________
                                                     WYDE & ASSOCIATES, L.L.C.
                                                     Dan L. Wyde
                                                     SBN 22095500
                                                     10100 N. Central Expressway,
                                                     Suite 590
                                                     Dallas, Texas 75231
                                                     Tel 214-521-9100
                                                     Fax 214-521-9130
                                                     wydelaw@gmail.com

                                                     PETITIONER